Citation Nr: 1446404	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  08-35 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for nail fungus, left hand, to include as due to herbicide exposure.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1957 and from March 1963 to March 1966.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of the Nashville Department of Veterans Affairs (VA) Regional Office (RO). 

A March 2008 rating decision determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for nail fungus.  The Veteran testified at a Board hearing in July 2010 concerning service connection for nail fungus; the transcript is of record.  In an October 2010 decision, the Board determined that new and material evidence had been received to reopen the claim of entitlement to service connection for nail fungus and remanded the issue on the merits. 

The Veteran's claim for service connection for nail fungus was denied in a May 2012 Board decision.  The Veteran appealed the Board's May 2012 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an Order dated in June 2013, the Court granted a joint motion of the parties and remanded the claims for action in compliance with the joint motion of the parties.

A February 2011 rating action continued a previous 50 percent rating for PTSD.  The Veteran filed a notice of disagreement and following issuance of a statement of the case, he filed a substantive appeal.  

The Veteran's claim for entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities was remanded by the Board in May 2012.  As this claim is not ready for further appellate adjudication, the Board will not consider such issue herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has nail fungus which is related to active duty.

A May 1957 Report of Medication Examination reflects that his "skin, lymphatics" and "upper extremities" were clinically evaluated as normal.  The Veteran's service treatment records indicate that in July 1964, he had dermatophytes.  The Veteran's February 1966 Report of Medical Examination reflects that his "skin, lymphatics" and "upper extremities" were clinically evaluated as normal. 

A July 2000 VA treatment record reflects a finding of onychomycosis of fingernails (thumb and forefinger) of the left hand. 

In June 2004, the Veteran requested that his hand be examined because his nails were chronically yellow.  On physical examination, his fingernails were discolored and had thickness and brittleness consistent with fungal infection.  The assessment was nail fungus. 

A November 2006 record reflects a physical observation with some rash and an assessment of onychomycosis of finger; treatment with oral antifungal. 

A January 2008 treatment record reflects complaints of discolored and raised nails on the left thumb, index, and middle finger.  The Veteran reported fingernail abnormalities for several years, and reported that the onset of problems was after service in Vietnam.  The assessment was dermatophytosis nails. 

A February 2008 private dermatology record reflects that the Veteran sought treatment related to his fingernails.  He reported duration of three years of both hands.  The assessment was onychomycosis, fingers, left hand. 

A March 2008 private dermatology record reflects an assessment of onychomycosis, left fingernails, positive for fungus.

 A May 2008 private dermatology record reflects an assessment of onychomycosis, left index, middle and thumbnails.

 A July 2008 private dermatology record reflects an assessment of onychomycosis, bilateral fingernails. 

A January 2009 clinical entry reflects that the Veteran had been receiving repeated dermatological follow-ups for Lamisil treatment of fungal infections of the nails. 

At the Board hearing, the Veteran testified that he has been suffering from the nail condition for approximately 10 years.  He stated that his fingernails would turn black and he lost his fingernails.  He stated that VA sent him to a civilian doctor who told him that the fungus was from Vietnam.

As there is some indication of symptomatology in service, and there is some indication of current disability, a VA examination with opinion as to the relationship between his claimed nail fungus to service is required to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The joint remand indicates that the Veteran should be provided additional assistance to obtain records from Tri Cities Skin and Cancer.  Such must be performed on remand.

Concerning the Veteran's claim for an increased rating for PTSD, the Veteran most recently had VA psychiatric examinations in May 2012 and May 2013.  The most recent adjudication by the RO was the January 2012 statement of the case.  A supplemental statement of the case should be issued on remand to consider the more recent relevant evidence of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Mountain Home VAMC and Tri Cities Skin and Cancer.

2.  Thereafter, schedule the Veteran for an examination.

Based upon the claims folders review and sound medical principles, the examiner should provide an opinion, with supporting rationale, concerning whether there is a 50 percent or better probability that the Veteran's current nail fungus is etiologically related to the abovementioned July 1964 treatment or to some other event or injury during service to include exposure to Agent Orange.  

The examiner should review the inservice and post service medical reports and the Veteran's lay statements that have been summarized in this document and provide a supporting rationale for opinion(s) proffered.  

3.  Then, the RO should readjudicate the claims with consideration of all evidence of record not considered in previous RO adjudications.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided the requisite appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



